EXHIBIT 99.3 Level 4, 1111 Hay Street West Perth, Western Australia 6005 PO BOX 877 West Perth, Western Australia 6872 Phone: +61 (0) 8 9442 2111 Fax: +61 (0) 8 9442 2110 ricka@cubeconsulting.com Consent of Qualified Person I, Patrick John Adams, Registered Member of the Australian Institute of Geoscientists (MAIG) and member of the AusIMM (CP), consent to the public filing of the Technical titled “NI 43-101 Technical Report on the Caspiche Project, Atacama Region, Chile” dated effective April 30, 2014 (the “Technical Report”) filed by Exeter Resource Corporation. I also consent to any extracts or a summary of the Technical Report in the press release of Exeter Resource Corporation, dated May 06, 2014 (the “Press Release”) I certify that I have read the Press Release that the Technical Report supports and that it fairly and accurately represents the information in the sections of the Technical Report for which I am responsible. Dated this June 20, 2014. Patrick John Adams Patrick John Adams, MAIG. BSc. Grad Cert Geostats.
